Title: From John Adams to Wilhem Willink, 14 July 1797
From: Adams, John
To: Willink, Wilhem,Willink, Jan



Gentlemen
Philadelphia July 14. 1797.

I embrace the opportunity by General Marshall one of our Envoys Extraordinary to France to acknowledge the receipt of your kind Letter of the 31st. March.
For your kind congratulations on my Election to a new office: and for your friendly wishes for my Success in it I most heartily thank you.
Permit me to reciprocate your obliging wishes for the prosperity of our Country , the prosperity of yours is not less interesting to me, and if all men were as Sincere as we are, our Countries and all others I beleive would Very Soon be happy: but a menacing Cloud Still lowers over Mankind. With great regard I have the Honor to be Gentlemen / Your Most Obedient & Very humble Sert.

John Adams